DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 18 recites the limitation “securement element”. However, the provided specification does not recite such structure. For the purpose of examination, this element will be recognized as the support element 62 that slidibly mates with the recess of the base. Further clarification and correction are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “retaining member” reads as “a member (generic placeholder) for retaining (function)…”
Claim 18: “securement element” reads as “an element (generic placeholder) for securing (function)…” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite because it is unclear if “at least one rib” of line 6 is a newly recited structure or refers back to “at least one linear rib”. The claim will be interpreted as the latter, however further clarification and correction are required. All the dependent claims inherit the same issue. 
Claim 1 is led to be indefinite because it is unclear if “a tool holder” is a positively recited structure or not. For the purpose of examination, it will be considered as a positively recited structure, however further clarification and correction are required. All the dependent claims inherit the same issue. 
Claim 4 is led to be indefinite because it is unclear if “a tool” is a positively recited structure or not. For the purpose of examination, it will be considered as a positively recited structure, however further clarification and correction are required. All the dependent claims inherit the same issue. 
Claim 12 is led to be indefinite because it is unclear if “a support structure” is a positively recited structure or not. For the purpose of examination, it will be considered as a positively recited structure, however further clarification and correction are required. All the dependent claims inherit the same issue. 
Claim 13 is led to be indefinite because it is unclear if “one or more flat support faces” is a positively recited structure or not. For the purpose of examination, it will be considered as a positively recited structure, however further clarification and correction are required. All the dependent claims inherit the same issue. 
Claim 15 is led to be indefinite because it is unclear if “a protruding support element of a support structure.” is a positively recited structure or not. For the purpose of examination, it will be considered as a positively recited structure, however further clarification and correction are required. All the dependent claims inherit the same issue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 20170232606) in view of Roesler (US 20080185305) and Anders (US 5398823).
Regarding claim 1, Kao discloses An apparatus (10) , comprising: a channel having a length disposed between open channel ends, said channel including a pair of channel sidewalls (See annotated fig. below)  disposed in opposite spaced apart relation outwardly extending from a channel web (See annotated fig. below) ; and at least one linear rib inwardly protruding from one of said pair of channel sidewalls and extending between said open channel ends, wherein said at least one rib configured to slidingly engage at least a tool holder.

    PNG
    media_image1.png
    440
    659
    media_image1.png
    Greyscale

However, Kao does not explicitly discloses a tool holder that has a groove. 
Anders is in the field of endeavor and discloses the use of groove on a tool holder for the purpose of attaching the holder to a channel (Fig.1, 4).
Roesler is in the field of endeavor and discloses a tool holder (1) with a groove (See annotated fig. below).

    PNG
    media_image2.png
    410
    243
    media_image2.png
    Greyscale



Regarding claim 2,  Kao-Roesler discloses tool holder (1)  includes a pair of tool holder sides (Fig.1-3) disposed in opposite parallel spaced apart relation defining a tool holder width slidably disposed between said pair of channel sidewalls (Since Roesler discloses all the structures as claimed, it can be reasonably expected that the tool holder of Roesler is capable of performing the said limitation), said at least one groove disposed in one of said pair of tool holder sides (Fig.1-3, See annotated fig. of claim 1).
 The limitation “at least one groove configured to slidingly receive said at least one rib inwardly protruding from one of said pair of channel sidewalls to retain said tool holder within said channel.” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
 See MPEP § 2114(II).

Regarding claim 3, Kao-Roesler discloses at least one rib comprises a pair of linear ribs (Refer to annotated fig. of claim 1, a pair of linear rib protruding inwardly inwardly from channel sidewall)  protruding in opposite parallel spaced relation from said pair of channel sidewalls (Refer to annotated fig. of claim 1) and extending between said open first channel ends, and wherein said at least one groove comprises a pair of grooves (Roesler, Fig.1-3)correspondingly disposed in said pair of tool holder sides, said pair of grooves configured to slidingly receive said pair of ribs to retain said tool holder within said channel.

 See MPEP § 2114(II).

Regarding claim 4, Kao-Roesler discloses said tool holder including a recess (Fig.1,10) disposed in one surface of said tool holder generally orthogonal to said pair of grooves (Fig.1), said recess configured to retain a tool  (Fig.1-3;Para 51).

Regarding claim 5, Kao-Roesler additionally discloses, tool includes a shank (8) slidingly received in said recess (Fig.1-3).

Regarding claim 7, Kao-Roesler does not explicitly discloses a tool holder sleeve having a closed sleeve end and an open sleeve end , said open sleeve end configured to matingly engage said tool holder.
Roesler discloses a tool holder sleeve (24) having a closed sleeve end and an open sleeve end (Fig.6-8) , said open sleeve end configured to matingly engage said tool holder (Fig.6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kao-Roesler to incorporate a tool holder sleeve having a closed 

Regarding claim 17, Kao-Roesler discloses a base coupled to said channel, said base including: a base channel having a length disposed between open base channel ends (See annotated fig. below) , said base channel including a pair of base channel sidewalls disposed in opposed spaced apart relation outwardly extending from said channel web (See annotated fig. below) ; a pair of retaining members (See annotated fig. below ) correspondingly protruding inwardly from said pair base channel sidewalls and extending between open base channel ends.

    PNG
    media_image3.png
    477
    674
    media_image3.png
    Greyscale




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao-Roesler as applied claim 1 in view of Dembicks (US 5725107)
Regarding claim 6, Kao-Roesler does not explicitly discloses the tool being a router bit.
Dembicks is in the field of endeavor and discloses an apparatus for securing tools “tools such as screwdrivers, nut drivers, routers, etc., having integral shafts or shaft receiving members.”(Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tool of Kao-Roesler for a router bit. Substitution of known equivalence is well within the scope of one with ordinary skill.  The selection of the tool to house as taught by “Kao-Roesler” or “Dembicks” would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao-Roesler as applied claim 1 in view of Kao (US 9186790 , Hereinafter “Jui”).

Regarding claim 8, Kao-Roesler dos not explicitly discloses a pair of end caps each having a mating surface configured to matingly engage a corresponding one of said open channel ends.
Jui is in the field of endeavor and discloses an apparatus for holding tools wherein the apparatus further comprising a pair of end caps (15) each having a mating surface configured to matingly engage a corresponding one of said open channel ends (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kao-Roesler in incorporate a pair of end caps each having a mating surface configured to matingly engage a corresponding one of said open channel ends as taught by Jui for the purpose of sealing the tool holders within the channels (Para 12, Fig. 3).

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao-Roesler as applied claim 1 in view of Tsai (US 20030141211).
Regarding claim 9, Kao-Roesler does not explicitly discloses a spacer element.
Tsai is in the field of endeavor and discloses a spacer (21) that mimics the engagement as well as the structure of the tool holder (Fig.1, 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kao-Roesler to incorporate a spacer as taught by Tsai for the purpose of creating space between pluralities of tool holders. 
As a result of the modification, the spacer of Kao-Roesler would have a a first pair of spacer element sides disposed in opposite spaced apart relation defining a spacer element width slidably disposed between said pair of channel sidewalls; and at least one spacer groove correspondingly disposed in one of said pair of spacer element sides, since all these structures are already present in the tool holder.
The limitation “ are said at least one spacer groove configured to slidingly receive said at least one rib to retain said spacer element within said channel.” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
 See MPEP § 2114(II).

Regarding claim 10, Kao-Roesler-Tsai discloses spacer element further includes a second pair (Fig.1) of spacer element sides disposed in opposite spaced apart relation defining a spacer length, said 

Regarding claim 11, Kao-Roesler-Tsai discloses at least one rib comprises a pair of linear ribs (See annotated fig. below) inwardly protruding in opposite parallel spaced relation from said pair of channel sidewalls (See annotated fig. below)  and extending between said open first channel ends, and wherein said at least one spacer groove comprises a pair of spacer grooves correspondingly disposed in said pair of spacer element sides (The tool holder has a pair of groove, and since the spacer mimics the structure and the engagement of the tool holder, it is reasonably expected that the spacer would also have a pair of groove).
The limitation “pair of spacer grooves configured to slidingly receive said pair of ribs to retain said spacer within said channel.” is considered to be intended use. Since the spacer has all the structures, it is reasonably expected to be capable of slidably engage with the pair of ribs for the purpose of retaining the spacer. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
 See MPEP § 2114(II).

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao-Roesler as applied to claim 1 in view of Hsieh (US 10603785).
Regarding claim 12, Kao-Roesler discloses  a base coupled to said channel, having a length disposed between opposite ends (See annotated fig. below), said base having a base external surface.
However, Kao-Roesler does not explicitly discloses a base having a base external surface to fasten to a support structure.
Hsieh is in the field of endeavor and discloses a tool holding apparatus (10) having a base (14) with external surface fasten to a support structure (62) (Fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kao-Roesler to incorporate a support structure fastened to the external surface of the base as taught by Hsieh for the purpose of attaching the apparatus to a structure.

Regarding claim 13, Kao-roesler-Hsieh discloses base external surface (Hsieh, Fig.6; 14) includes one or more flat base faces (Fig.6) configured to fasten to one or more flat support faces (Fig.6; 62).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over, Kao-roesler-Hsieh as applied to claim 13 in view of Lawson (US 1514055).

Regarding claim 14, Kao-Roesler-Hsieh does not explicitly discloses one or more flat support faces comprises a plurality of tiered adjacent flat faces connected by a plurality of riser panels.
Lawson is relevant to this issue and discloses a support structure that has one or more flat support faces (Fig.6) comprises a plurality of tiered adjacent flat faces (Fig.3; 19) connected by a plurality of riser panels (Fig.3; 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kao-roesler-Hsieh to incorporate one or more flat support faces .

Claim 15, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao-Roesler as applied to claim 1 in view of Winnard (WO 2018182744), and Lawson (US 1514055).

Regarding claim 15, Kao-Roesler discloses a base coupled to said channel, said base including a base recess extending between opposite base ends, said base recess having a base recess surface( See annotated fig. below).

    PNG
    media_image4.png
    474
    659
    media_image4.png
    Greyscale

However, Kao-Roesler does not explicitly discloses protruding support element a support structure matingly received in the recess. 
Winnard is in the field of endeavor and discloses an apparatus for a tool holder (10) wherein the base has a recess and a support structure (54) is received in the recess (Fig.1) which can be attached to another structure. (Page. 4; Para 4). 

Kao-Roesler-Winnard does not explicitly discloses protruding support element of a support structure matingly received in the recess.
Lawson is relevant to this issue and discloses a support structure that has plurality of raised panel (18) as well as flat faces (19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kao-Roesler-Winnard to incorporate the support structure of Lawson for the purpose of displaying the tool holder.
Since the backboard (Winnard, 54) will be attached (Winnard; Page 4, para 4) to the flat face (Lawson, 19) the back plate is reasonably expected to protrude from the flat face.

Regarding claim 16, Kao-Roesler-Winnard-Lawson discloses protruding support element comprises a plurality of tiered laterally offset protruding support elements connected by riser panels (Winnard, Page.4; Para 4; structure 54 allows the assembly to be secured to any surface. Hence, structure 54 would be protruding off the flat surface 19 of Lawson).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao-Roesler as applied to claim 1 in view of Winnard (WO 2018182744).
Regarding claim 18, Kao-Roesler does not explicitly discloses a securement element that is configured to slidingly mateably engage said base channel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kao-Roesler to incorporate a securement member that is configured to slidingly mateably engage said base channel as taught by Winnard for the purpose of securing the base at any desired location (Pg. 4, para 4) .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coopmans (US 4667822) discloses a tiered tool holder that has receiving rail on the side for attaching tool holders. 
Hsieh (US 9527206) discloses the use of an end cap on a rack.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/       Examiner, Art Unit 3736